[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 5, 2007
                                No. 07-11466              THOMAS K. KAHN
                            Non-Argument Calendar              CLERK
                          ________________________

                     D. C. Docket No. 05-00433-CV-WDO-5

ARTHUR BATTLE,


                                                     Plaintiff-Appellant,

                                    versus

HILTON HALL,
Warden of Macon State Prison,
in his individual capacity,
jointly and severally,
SAMUEL LACY,
Deputy Warden at Macon State
Prison, in his individual
capacity, jointly and severally,
CHARLIE HARPER,
Unit Manager at Macon State
Prison, in his individual
capacity, jointly and severally,
LT. BURSE,
Lieutenant at Macon State Prison,
in his individual capacity,
jointly and severally,
MR. HAGAN,
Sergeant at Macon State Prison,
in his individual capacity,
jointly and severally,
JOHN-1 DOE,
at Macon State Prison, in his
individual capacity, jointly
and severally,
JOHN-2 DOE,
at Macon State Prison, in his
individual capacity, jointly
and severally,


                                                         Defendants-Appellees.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                (September 5, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Arthur Battle appeals the district court’s dismissal of his 42 U.S.C. § 1983

claims. Battle alleged that he was beaten by Georgia prison guards while

incarcerated at Macon State Prison. We review the district court’s dismissal for

failure to exhaust a claim under the Prison Litigation Reform Act (PLRA), 42

U.S.C. § 1997(e) de novo. Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000).

Battle did not exhaust his claims by pursuing all administrative remedies before



                                         2
filing his lawsuit as required by PLRA. See 42 U.S.C. § 1997e(a). He only made

an informal grievance and did not pursue the avenues available for an appeal under

the Georgia prison procedures. The exhaustion requirement is mandatory, and

therefore Battle’s suit was properly dismissed by the district court. See Alexander

v. Hawk, 159 F.3d 1321 (11th Cir. 1998).

AFFIRMED.




                                           3